DUFOUR, J.
The question presented in this case is whether or not, where a lease prohibiting sub-leasing has not been recorded, the lessor can seize the property of the sub-lessee who owes no rent.
All acts and contracts affecting immovable property which are not recorded have no effect whatever except between the parties thereto. Notice is not equivalent to registry. R. C. C. 2262-2266.
The Supreme Court in 23 An. 387, which does not appear to have been overruled, held that the prohibition to the lessee to sub-lease the premises in an act of lease which has not been recorded is not binding on a third person who subleases the premise from the lessee.
The intervenor herein was a sub-tenant owing no rent, and therefore his property could be seized.
Judgment affirmed.